internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------------ --------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-129812-06 date march decedent state date date bank beneficiary dollar_figurea dollar_figureb charity charity charity state court dollar_figurec legend legend dear ------------ --------------------------- ---------- ---------------------- ------------------------- ----------------------------- -------------------------- --------- --------------- ---------------------------------- ---------------------------------------- --------------------------------------- ------------------------------------------------------------- ----------- this is in response to your authorized representative’s letter dated date and subsequent correspondence in which rulings were requested regarding the proposed reformation of a_trust under sec_2055 the facts presented and representations made are as follows decedent a resident of state died testate on date decedent’s last will and testament was admitted to probate on date bank qualified as executor under the will at the time of probate article four of decedent’s will provides that decedent’s residuary_estate shall be held in trust the residuary_trust for the benefit of beneficiary for a period of five years during the five year period the trustee is directed to pay to beneficiary an annuity in the amount of dollar_figurea per month at the end of the five year period or upon the plr-129812-06 death of beneficiary whichever occurs first the residuary_trust will terminate and the trustee shall distribute the remaining assets of the trust equally among three charitable organizations charity charity and charity at the time of decedent’s death the residue of decedent’s estate had a fair_market_value of approximately dollar_figureb the residuary_trust is not a charitable_remainder annuity or unitrust within the meaning of sec_664 thus the charitable_remainder interest does not currently qualify for an estate_tax charitable deduction under sec_2055 consequently bank plans to petition state court to modify the provisions of articles three and four of the will in order to qualify the charitable interests for an estate_tax charitable deduction under sec_2055 the proposed modification which will be effective as of the date of decedent’s death will reform the residuary_trust into a charitable_remainder_annuity_trust for a term of five years or until the death of beneficiary if she dies before the termination of the five year annuity period the trustee will pay an annual annuity amount equal to five percent of the initial net fair_market_value of the trust of the five percent annual annuity amount dollar_figurec will be distributed to beneficiary and the balance will be distributed equally among charity charity and charity upon the termination of the annuity period the remaining trust assets will be distributed equally among charity charity and charity based upon the foregoing your authorized representative has requested rulings i that the proposed modification of decedent’s will to establish a residuary charitable_remainder_annuity_trust constitutes a qualified_reformation under sec_2055 and ii that decedent’s estate will be entitled to a federal estate_tax charitable deduction for the value of the charitable interests in the charitable_remainder_annuity_trust sec_664 provides that for purposes of sec_664 a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the plr-129812-06 remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 provides generally that if a_trust would but for a qualified_contingency meet the requirements of sec_664 or a then the trust shall be treated as meeting such requirements under sec_664 the term qualified_contingency means any provision of a_trust which provides that upon the happening of a contingency the payments described in sec_664 or a as the case may be will terminate not later than such payments would otherwise terminate under the trust finally under sec_664 for purposes of determining the amount of any charitable_contribution or the actuarial value of any interest a qualified_contingency is not to be taken into account sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for the use charitable religious scientific literary or educational organizations described in sec_2055 - a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest which passes or has passed to the person or for the use described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that for purposes of sec_2055 the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if - i any difference between i the actuarial value determined as of plr-129812-06 the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the split-interest rules of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides that the restriction in sec_2055 does not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 provides that for purposes of sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 the charitable interest in the residuary_trust is a reformable_interest within the in this case under the terms of decedent’s will the residuary_trust has both charitable and non-charitable beneficiaries however because the residuary_trust does not meet the requirements of sec_664 the decedent’s estate is not entitled to an estate_tax charitable deduction under sec_2055 for the value of the interest in the residuary_trust that will pass to charity meaning of sec_2055 because it meets both requirements under sec_2055 first the charitable_remainder interest would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 second all payments to beneficiary are expressed in specific dollar amounts as required under sec_2055 thus the value of the charitable interest in the residuary_trust is ascertainable at the date of decedent’s death and severable from the non-charitable interest in addition the proposed reformation satisfies the requirements of a qualified_reformation under sec_2055 because i the difference between the actuarial value determined as of the date of decedent’s death of the qualified_interest and the plr-129812-06 actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii the nonremainder interest terminates at the same time both before and after the reformation and iii the reformation is effective as of the date of decedent’s death provided that the residuary_trust as judicially reformed is a valid trust under applicable state law and satisfies the requirements of sec_664 b c and d and the applicable regulations and provided that all taxes and expenses payable by the estate must be paid out of the residue of the estate prior to the funding of the residuary_trust we conclude based on the facts submitted and representations made that the proposed reformation of the residuary_trust will be a qualified_reformation within the meaning of sec_2055 therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the charitable_annuity interests and the charitable_remainder interests in the residuary_trust the value of the charitable interests shall be determined pursuant to sec_20_2055-2 in this regard we note that in determining the present_value of the charitable_remainder interest in the residuary_trust the qualified_contingency is not taken into account pursuant to the provisions of sec_664 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan acting branch chief branch passthroughs special industries enclosure copy for purposes
